Title: James Madison to George McDuffie, 30 March 1828
From: Madison, James
To: McDuffie, George


	    
	      
	      
		Montpellier
		 Mar. 30. 1828.
	      
	    
	    
J Madison presents his best respects to Mr. McDuffie and returns his thanks for the copy of the "Report on the state of the Public Finances" politely sent him.
A perusal of the Report has left him under a just impression of the marked ability with which it is drawn up.  He must be permitted at the same time to say, that the Theoretic views taken of some branches of the subject discussed, particularly that of a Tariff for the encouragement of Domestic Manufactures, appear to be too exclusive of the restrictions & exceptions required by more practical views of it.  The unqualified Theory of "Let us alone," presupposes a perpetual peace, & universal freedom of Commerce among Nations, making them, in certain economical respects, but one & the same Nation.  A Nation that does not provide in some measure agst. the effect of Wars, & the policy of other Nations, on its commerce & Manufactures, necessarily exposes these interests to the caprice and casualty of events.  The extent & the mode of the provision proper to be made, are fair questions for examination, & unavoidable sources of conflicting opinions; not to say possible sources of oppressive decisions.
	    
	      
	    
	  